Citation Nr: 0918212	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  04-39 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a higher initial evaluation for peripheral 
neuropathy of the left upper extremity, evaluated as 10 
percent disabling from November 1, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

According to the RO, the Veteran had active military service 
from June 2002 through October 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the VA RO 
in Cleveland, Ohio.  Service connection was granted for left 
upper extremity peripheral neuropathy and a noncompensable 
evaluation was assigned.  In October 2004, the RO increased 
the rating for the Veteran's disability to 10 percent, 
effective from the date service connection was originally 
awarded-November 1, 2003.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  Analysis of this issue requires consideration of the 
rating(s) to be assigned effective from the date of award of 
service connection--in this case, November 1, 2003.


FINDINGS OF FACT

1.  Prior to June 6, 2007, the Veteran's left upper extremity 
peripheral neuropathy caused disability that equated to 
moderate incomplete paralysis of the lower radicular group.

2.  As of June 6, 2007, the Veteran's left upper extremity 
peripheral neuropathy has been productive of no more than 
mild incomplete paralysis of the ulnar nerve with subjective 
complaints of numbness and tingling of the fingers.




CONCLUSIONS OF LAW

1.  Prior to June 6, 2007, the criteria for a 30 percent 
disability rating for left upper extremity peripheral 
neuropathy have been met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8512 (2008).

2.  As of June 6, 2007, the criteria for a disability rating 
in excess of 10 percent for left upper extremity peripheral 
neuropathy have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2004, March 2006, April 2006, December 2007 and October 2008.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to a higher initial evaluation, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the Veteran's behalf.  The Veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board notes the United States Court of Appeals for 
Veterans Claims (Court) has decided a case, Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), concerning increased 
compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  The Board notes that a claim for increased 
rating and a claim for a higher initial rating are similar in 
that the Veteran seeks a higher evaluation for a service-
connected disability.  The Court, however, did not hold in 
Vazquez-Flores that the VCAA notice requirements set forth in 
that decision applied to initial rating claims such as the 
one now before the Board.  

In this regard, for example, if a Veteran files a claim for 
service connection for a disability, he is provided with VCAA 
notice as to that claim, the claim is granted, and he files 
an appeal with respect to the rating assigned and/or 
effective date of the award, VA is required to follow a 
procedure different from the VCAA notification.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board notes that after an appellant has filed a notice of 
disagreement as to the initial effective date or disability 
rating assigned-thereby initiating the appellate process-
different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  

Here, the Veteran's claim for a higher initial rating for 
service-connected left upper extremity peripheral neuropathy 
would appear to fall squarely within the fact pattern above.  
Thus, no additional VCAA notice was required with respect to 
this issue on appeal.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA and private medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

II. Background

The evidence of record includes an April 2004 VA examination, 
which shows that the Veteran had left upper extremity 
peripheral neuropathy per electromyogram (EMG), with nerve 
conduction velocities, and the EMG given in conjunction with 
the VA examination noted that motor and sensory distal 
latencies of the left median nerve and left ulnar nerve were 
prolonged and the sensory latency of the left radial nerve 
was also prolonged.  The examiner noted that these findings 
were suggestive of distal sensory-motor peripheral 
polyneuropathy of the left upper extremity.

A September 2004 entry in the outpatient treatment records 
diagnosed the Veteran with peripheral sensory-motor 
neuropathy, distal left upper extremity.

A March 2005 VA examiner assessed the Veteran with moderate 
left upper extremity peripheral neuropathy involving the 
radial, median and ulnar nerves.  An electromyogram 
examination conducted in April 2005 resulted in an impression 
of moderate distal left median and radial neuropathy.

An EMG conducted in June 2007, revealed that the sensory and 
motor conductions in the left median nerve were normal and 
the sensory conductions in the left ulnar nerve were slowed 
across the wrist.  In addition, motor conductions in the left 
ulnar nerve were slowed across the wrist and across the 
elbow.  The examiner concluded that these findings were 
suggestive of two separate left ulnar nerve injuries, one at 
the wrist and one at the elbow, without significant axonal 
involvement.  The VA clinical summary shows that the Veteran 
had a left ulnar nerve injury at the wrist and elbow levels, 
per the EMG and nerve conduction velocity study secondary to 
the burn injury.  At his examination, the Veteran reported 
numbness, tingling, weakness, loss of strength and dropping 
of objects from his left hand.  On examination, the examiner 
noted that the Veteran was right hand dominant, and stated 
that there was no evidence of muscle wasting in the left hand 
or atrophy, and noted that grip strength was within normal 
limits and fine touch sensation was slightly decreased but 
deep touch and pain sensations were preserved in the left 
hand.

A November 2008 VA clinical summary shows that the Veteran 
had left upper extremity mild ulnar neuropathy, and the 
examiner noted that his neuropathy was improving.  The EMG 
provided at the time of the examination revealed that the 
left median, ulnar and radial sensory conductions were 
normal, and also revealed that the left median motor 
conduction was normal.  The left ulnar motor conduction 
demonstrated mild slowing across the elbow without conduction 
block.  The impression provided was a minimally abnormal 
study, with mild ulnar neuropathy at the left elbow; however, 
the examiner noted that the findings were actually improved 
from the prior study done in June 2007.  At this 2008 
examination the Veteran complained of pain that was about 2-3 
on a scale of 1-10 in the left hand, and noted that he had 
associated numbness which was mostly on the dorsum of the 
hand and the middle three fingers, dorsal aspect.  The 
Veteran noted that he had problems with tingling and weakness 
and had decreased strength where he tended to drop objects 
frequently, and had fatigue in the hand.  The Veteran stated 
that when he did a lot of lifting and pulling with his left 
hand, he had pain that radiated up into his left shoulder.  
On examination, the examiner noted that muscle strength in 
the left upper extremity was intact, 5/5 in all muscle 
groups; however, the examiner noted that hand grip was 
weakened which was about 4+/5.  The examiner commented that 
the only way to explain the conflicting EMG/NCV studies over 
the years is that when someone has an electrocution type 
injury, there is diffuse nerve damage and there was no way to 
predict which nerves would be affected and which would be 
spared.  The examiner noted that the Veteran had neuropathy 
involving the radial, median and ulnar nerves in 2005; 
however, over the years the nerves regenerated, and the 
neuropathy improved as seen in this Veteran.  The examiner 
noted that in 2007, the Veteran had only residual ulnar 
neuropathy and now has only mild neuropathy involving the 
ulnar nerve which was improved from before.

III. Law and Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.1 (2008).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the  
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008). 

As noted in the introduction above, the Court has indicated 
that a distinction must be made between a Veteran's 
dissatisfaction with original ratings and dissatisfaction 
with determinations on later filed claims for increased 
ratings.  Fenderson, supra.  Accordingly, the Board will 
evaluate the Veteran's disability to determine if the 
evidence of record entitles him to a rating higher than 10 
percent for his left upper extremity peripheral neuropathy at 
any point since the initial award of service connection-
November 1, 2003.

Under Diagnostic code 8514 pertaining to the radial nerve, 
and considering the minor (non-dominant) extremity, a 20 
percent disability rating is warranted for mild incomplete 
paralysis of the radial nerve, and a 20 percent evaluation is 
also warranted for moderate incomplete paralysis of the 
radial nerve.  A 40 percent evaluation is warranted for 
severe incomplete paralysis of the radial nerve.  A maximum 
evaluation of 60 percent is warranted for complete paralysis 
of the radial nerve of the minor extremity, which is defined 
as being manifested by drop of the hand and fingers, wrist 
and fingers perpetually flexed, the thumb adducted, falling 
within the line of the outer border of the index finger; can 
not extend hand at wrist, extend proximal phalanges of 
fingers, extend thumb, or make lateral movement of wrist; 
supination of hand, extension and flexion of elbow weakened, 
the loss of synergic motion of extensors impairs the hand 
grip seriously; total paralysis of the triceps occurs only as 
the greatest rarity.

Under DC 8515, a 10 percent rating is warranted for mild 
incomplete paralysis of the median nerve.  A 20 percent 
rating is warranted for moderate incomplete paralysis of the 
minor extremity, and a 40 percent rating requires severe 
incomplete paralysis of the median nerve in the minor 
extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The Board also notes the provisions of DC 8516 for paralysis 
of the ulnar nerve. Under DC 8516, a 10 percent rating is 
warranted for mild incomplete paralysis of the minor 
extremity.  A 20 percent rating is warranted for moderate 
incomplete paralysis of the minor extremity; and a 30 percent 
rating is warranted for severe incomplete paralysis.  A 
maximum evaluation of 50 percent is warranted for complete 
paralysis of the ulnar nerve of the minor upper extremity, 
which is defined as being manifested by the "griffin claw" 
deformity due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and 
thenar and hypothenar eminences; loss of extension of the 
ring and little fingers, inability to spread the fingers (or 
reverse), inability to adduct the thumb; and weakened flexion 
of the wrist.  38 C.F.R. § 4.124a, DC 8516.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less-than-total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Further, the rating criteria 
pertaining to peripheral nerves note that when the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree, and notes that the 
ratings for the peripheral nerves are for unilateral 
involvement.

The rating criteria pertaining to the peripheral nerves also 
indicate that combined nerve injuries should be rated by 
reference to the major involvement, or if sufficient in 
extent, consider radicular group ratings.  Diagnostic code 
8512 pertains to the lower radicular group.  Under Diagnostic 
Code 8512, a 20 percent evaluation is warranted for mild 
incomplete paralysis of the minor extremity, a 30 percent 
evaluation is warranted for moderate incomplete paralysis of 
the lower radicular group of the minor extremity, and a 40 
percent evaluation is warranted for severe incomplete 
paralysis of the lower radicular group.  A maximum evaluation 
of 60 percent is warranted for complete paralysis of the 
lower radicular group, manifested by all intrinsic muscles of 
hand, and some or all of flexors of wrist and fingers, 
paralyzed (substantial loss of use of hand).  38 C.F.R. 
§ 4.124a, Diagnostic Code 8512.

Initially, the Board notes that the Veteran's disability has 
been characterized generally as left upper extremity 
peripheral neuropathy.  The specific nerve(s) involved in the 
disability (ulnar, median, or radial) were not identified by 
the RO.  In the RO's May 2004 rating decision, the RO used 
the rating criteria pertaining to the radial nerve (DC 8514); 
however, in its October 2004 rating decision, the RO appeared 
to utilize the rating criteria pertaining to the median nerve 
(DC 8515).  Further, in a November 2008 VA examination 
report, the examiner explained that when someone has an 
electrocution type injury like the Veteran, over the years, 
the nerves regenerate and the neuropathy often improves, 
thereby explaining the change in the severity of the 
Veteran's disability, as well as a change in which nerves are 
affected.  As such, the Board will evaluate the radial, 
median and ulnar nerves in determining whether the Veteran is 
entitled to a higher initial evaluation for his left upper 
extremity peripheral neuropathy based on any of the rating 
criteria pertaining to these three separate nerves, as well 
as the rating criteria pertaining to radicular nerve groups.

As noted above in the introduction, the Veteran has been 
granted service connection for left upper extremity 
peripheral neuropathy, and throughout this appeal has been 
rated by the RO under different codes, including 38 C.F.R. § 
4.124a, Diagnostic Code (DC) 8514 and 8515.  Therefore, the 
Board will consider all diagnostic codes pertaining to the 
peripheral nerves, including the radicular groups, when 
evaluating the severity of the Veteran's left upper extremity 
peripheral neuropathy.

Here, the Board finds that prior to June 2007, the Veteran is 
entitled to an increased (30 percent) evaluation based on 
disability tantamount to moderate incomplete paralysis of the 
lower radicular group under Diagnostic Code 8512.  
Specifically, at an April 2004 VA examination, an 
electromyogram (EMG) was conducted which found prolonged 
motor and sensory distal latencies of the left median and 
left ulnar nerves, and revealed a prolonged sensory latency 
of the left radial nerve.  A September 2004 outpatient 
treatment record shows the Veteran had peripheral sensory-
motor neuropathy, distal left upper extremity; a March 2005 
VA examiner assessed the Veteran with moderate left upper 
extremity peripheral neuropathy involving the radial, medial 
and ulnar nerves, and following an April 2005 EMG the 
impression was that he had moderate distal left medial and 
radial neuropathy.  Based on the above information, the 
Veteran's left upper extremity peripheral neuropathy has been 
described as moderate (see March 2005 examination and April 
2005 EMG) and has been noted to involve the radial, median 
and ulnar nerves, (see March 2005 VA examination).  Further, 
a September 2004 medical record noted a sensory and motor 
component.  Therefore, the Board finds that from November 1, 
2003, up until June 6, 2007, the Veteran is entitled to a 30 
percent evaluation for moderate incomplete paralysis of the 
lower radicular group.

As noted above, when there is a combination of nerve 
injuries, the rating is to be made by reference to the major 
involvement, or if sufficient in extent, the radicular group 
ratings are to be considered.  38 C.F.R. § 4.124a.  In other 
words, impairment of multiple nerves may equate to or compare 
with functional debility caused by impairment of a radicular 
group, such as occurs with spinal cord injury for example.  
Here, when the 3 affected nerves are considered, the 
impairment is sufficient to be considered tantamount to 
moderate paralysis of the lower radicular group, as already 
noted.  However, there is no one nerve impaired to the extent 
that a rating higher than 30 percent could be assigned.  
Severe impairment of the radial nerve or severe impairment of 
the median nerve, or severe impairment of the ulnar nerve 
would have to be shown.  It appears that the ulnar nerve was 
the nerve most adversely affected by the injury, but the 
evidence does not reflect so severe a disability of this 
nerve as to cause "severe" incomplete paralysis.  No 
examiner has found any impairment worse than moderate.  In 
short, if the rating is not assigned based on the radicular 
group criteria, a rating for a combination of nerve injuries 
is to be made by reference only to the major involvement, and 
consideration of the major involvement here does not lead to 
a higher rating.  It is more advantageous to the Veteran to 
consider the disability as tantamount to impairment of the 
lower radicular group.  

As of June 6, 2007, the Veteran is not entitled to a rating 
higher than 10 percent for his left upper extremity 
peripheral neuropathy because the evidence of record does not 
demonstrate symptoms indicative of incomplete paralysis of 
any individual nerve except the ulnar nerve.  Specifically, 
objective testing showed that the sensory and motor 
conductions of the left median nerve were normal (see June 
2007 examination, and although the left ulnar nerve motor and 
sensory conductions were slowed across the wrist and elbow, 
the examiner noted that there was no evidence of muscle 
wasting or atrophy, and stated that grip strength was within 
normal limits, and noted that although fine touch sensation 
was slightly decreased, deep touch and pain sensations were 
preserved in the left hand.  (See June 2007 EMG and VA 
Clinical Summary).  Further, a November 2008 VA clinical 
summary shows that the Veteran had only mild ulnar 
neuropathy.  The examiner specifically noted that his 
neuropathy, and EMG findings had improved from the prior June 
2007 study.  Specifically, the EMG taken at the time of the 
2008 examination revealed only a minimally abnormal study, 
noting mild ulnar neuropathy at the elbow, but showing that 
the sensory conductions were normal for the left median, 
ulnar and radial nerves, although the left ulnar motor 
conduction demonstrated mild slowing across the elbow.  
Regarding the improvement in the Veteran's left upper 
extremity neuropathy, the 2008 examiner explained that over 
the years the nerves regenerate, noting that although the 
Veteran initially experienced neuropathy involving the 
radial, median and ulnar nerves in 2005, the neuropathy 
improved as the nerves regenerated, and now the Veteran only 
experiences mild neuropathy involving the ulnar nerve.

In summary, prior to June 6, 2007, the Veteran's left upper 
extremity peripheral neuropathy has been described as 
"moderate" (see March 2005 VA examination, and April 2005 
EMG), and noted to involve all three nerves.  However, as of 
June 6, 2007, due to nerve regeneration, the Veteran's left 
upper extremity peripheral neuropathy had improved, and was 
found to only involve the ulnar nerve, and no longer involve 
impairment of the radial and median nerves.  In fact, the 
Veteran's remaining neuropathy which solely involved the 
ulnar nerve was described as "mild." (See November 2008 VA 
clinical summary).  Taking into account all of the medical 
evidence of record, the Board finds that a higher (30 
percent) evaluation is warranted for the portion of the 
appeal period from November 1, 2003 until June 6, 2007, 
because the medical evidence demonstrates disability that 
equates to moderate incomplete paralysis of the lower 
radicular group.  However, as of June 6, 2007, a higher 
initial evaluation is not warranted because the medical 
evidence reveals improvement, and left upper extremity 
peripheral neuropathy involving only "mild" impairment of 
the ulnar nerve.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim for a rating higher than 10 percent since June 6, 2007, 
or higher than 30 percent prior to June 6, 2007, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b);  
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Although the Veteran has described his left upper extremity 
peripheral neuropathy as being so severe that he deserves a 
higher rating, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2008).  The current evidence of record 
does not demonstrate that his disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that his left 
upper extremity peripheral neuropathy has an adverse effect 
on employment, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.


ORDER

Prior to June 6, 2007, entitlement to a 30 percent evaluation 
for left upper extremity peripheral neuropathy is granted, 
subject to the laws and regulations governing monetary 
benefits.

As of June 6, 2007, the criteria for a disability rating in 
excess of 10 percent for left upper extremity peripheral 
neuropathy is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


